Citation Nr: 1532660	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  09-48 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include as secondary to a service-connected disability.

2.  Entitlement to service connection for prostate cancer. 

3.  Entitlement to service connection for an eye disorder claimed as glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1966 to December 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied service connection for bipolar disorder, prostate cancer, and glaucoma.  The Veteran appealed the denials of service connection in this decision, and the matters are now before the Board.
 
The Board acknowledges that the Veteran has appealed the issues of entitlement to service connection for hearing loss and tinnitus as well as entitlement to an increased rating for PTSD.  These issues have not been certified to the Board.  Rather, the Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.


FINDINGS OF FACT

1.  The Veteran does not have a current acquired psychiatric disorder related to service, or a service-connected disability, for which service connection has not already been established. 

2.  Prostate cancer onset 40 years after separation from service and is not etiologically related to service.

3.  Glaucoma not etiologically related to service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include as secondary to one or more service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310, 4.125 (2014).

2.  Prostate cancer was not incurred in or as a result of service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309) (2014).

3.  An eye disorder, to include glaucoma, was not incurred in or as a result of service.  38 U.S.C.A. §§ 1101, 1110, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection, Generally

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  None of the disorders at issue, acquired psychiatric disorder, prostate cancer, or an eye disorder, are a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Service Connection for an Acquired Psychiatric Disorder

Generally a claim for service connection for a specific mental health disorder may encompass claims for service connection of any mental health disorder that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Here, the Veteran's PTSD has already been service-connected.  However, the Veteran has nonetheless continued to pursue a separate appeal on the matter of entitlement to service connection for an acquired psychiatric disorder other than PTSD, and has made specific contentions regarding bipolar disorder, and depression.  

The Veteran has also contended that a current acquired psychiatric disorder may be secondary to his service-connected connected nummular eczema.  In addition to those disorders directly incurred during service, and except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2014).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  See 38 C.F.R. § 3.310(b) (2014).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Service treatment records reflect no complaints or treatment referable to any mental health disorders, and on separation examination in November 1968, the Veteran was psychiatrically normal and he affirmatively denied any history of "frequent trouble sleeping," "frequent or terrifying nightmares," "depression or excessive worry," "loss of memory or amnesia," "bed wetting," and "nervous trouble of any sort."

Following separation, the Veteran was evidently involved in a motor vehicle accident and underwent a post-accident neuropsychological screening in January 2001, at which time he reported circumstances consistent with having suffered a concussion, though the evaluating psychologist noted that it "quickly resolved with no enduring cognitive sequelae."  Regarding acquired psychiatric symptoms, the Veteran presented "with a mild to moderate depression directly related to the disruption in his life, especially his occupational status, secondary to physical injuries suffered in the accident."  The evaluating psychologist commented that the Veteran had "unresolved [PTSD] which appears to be directly and completely related to this more recent accident," and it was recommended that he seek further psychotherapy for "amelioration of depressive as well as motor vehicle anxiety symptoms."

In addition to the foregoing, the Veteran endorsed moderate levels of depression since the accident, which was found to be "certainly suggestive of a Mood Disorder secondary to the recent motor vehicle accident."  While the Veteran reported a family history of psychiatric symptoms, he himself denied having ever seen a mental health professional for evaluation or treatment, having ever been hospitalized for psychiatric reasons, and having ever been prescribed psychotropic medication for the treatment of a mental health disorder.

In October 2005, the Veteran told a VA healthcare provider that he had been diagnosed with depression five years prior.  He endorsed episodes of crying and feeling sad, and reported that he frequently had memories regarding his sister and brother who both died within the prior five years.  The diagnosis was of major depressive disorder, with moderate recurrent symptoms but no psychotic break.

In November 2007 the Veteran reported having learned about a soldier being killed during basic training in 1966, and waking up in a hospital but not knowing why he was there - whether for a medical or psychological problem.  The Veteran gave a history "compatible with some trauma in military which may have precipitated a 'psych episode,'" and his diagnosis was reported as being "compatible with, bipolar, [PTSD] and grief."  

Diagnoses of PTSD and bipolar disorder were again assessed in February 2009, but in July 2009 the Veteran indicated that he was no longer having auditory hallucinations, and an evaluation lead to the assessment that the Veteran had bipolar disorder and was depressed.

While the foregoing assessments are probative to the extent that they were offered by competent healthcare professionals, the inconsistency in the Veteran's diagnoses render such diagnoses of reduced probative value with regard to assessing the nature of the Veteran's true current acquired psychiatric disorders.  In contrast, VA examinations in October 2010, January 2013, and May 2015 are highly consistent to the extent that in all three cases, the Veteran's only acquired psychiatric disorder was PTSD.  In specifically addressing the question of major depressive disorder, the examiner in October 2010 went so far as to note that the Veteran's only depressive feelings were related to his PTSD, rather than amounting to a their own diagnosis.  The fact that all three examiners reviewed the Veteran's treatment records, before all three concluded that his psychological symptoms were related to his PTSD alone, adds additional probative weight to their conclusions.

In February 2014, VA received a letter from a private doctor, not a mental health physician, who stated that the Veteran had "been a patient in my office since April 2005," and that he "has a diagnosis of bipolar disorder with posttraumatic stress syndrome."  To the extent that this conclusion appears to be entirely without underlying support, the Board notes that it is of reduced probative value, especially as compared with those well-reasoned and thoroughly explained conclusions of VA examiners in 2010, 2013, and 2015.

The Veteran is competent to report on symptoms which are capable of lay observation, Layno v. Brown, 6 Vet. App. 465 (1994), however he is not competent to associated current psychological symptoms with one acquired psychiatric disorder versus another, or to diagnose his own acquired psychiatric disorders as these are complex medical determinations well beyond his lay competence.  Thus, any assertion of the Veteran's that he has current symptoms which are related to any disorder other than service-connected PTSD are of little probative value.

The Board concludes that the Veteran does not have a current acquired psychiatric disorder other than PTSD, for which service-connected has already been established.  Accordingly, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim of service-connected for an additional acquired psychiatric disorder must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Prostate Cancer

The Veteran has asserted that prostatic adenocarcinoma - prostate cancer - for which he was diagnosed and treated beginning in August 2008.  Other than a single reference to a size discrepancy between the Veteran's testicles at separation in 1968, the Veteran's service treatment records are completely without any complaints or treatment related to the genitourinary system.

Any veteran who was exposed to an herbicide agent (e.g., Agent Orange) during active military, naval, or air service, shall be service-connected for certain diseases, including prostate cancer, if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2014) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2014) are also satisfied.  38 C.F.R. § 3.309(e) (2014).  Here, although the Veteran served during the Vietnam War, and veterans who had service within the Republic of Vietnam during that period are presumed to have been exposed to Agent Orange, the Veteran does not contend such exposure.  To that end, the Veteran's service personnel records show that his foreign service - of which he had two and a half years - was in Europe, specifically Italy.  Nonetheless, where the evidence does not warrant presumptive service connection, an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The record is completely absent of any evidence, testimony, or assertion by an individual other than the Veteran, which connects his prostate cancer to service.  Concerning the Veteran's own such assertions, these carry little probative weight as connecting the onset of prostate cancer to service which ended 40 years prior, is a complex medical determination is outside of his lay competence.  Layno, 6 Vet. App. 465.  Thus, the Board is left without probative evidence of any connection between prostate cancer and service, to include on presumptive or direct bases.

Accordingly, the Board finds that the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim of must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Glaucoma

The Veteran has claimed that glaucoma, which had its onset around March 2008, is related to service.  As an initial matter, under the provisions 38 C.F.R. § 3.303(c) and 38 C.F.R. § 4.9, refractive errors are considered congenital or development conditions and are not a disease or injury within the meaning of applicable legislation.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Congenital or developmental conditions, if subjected to a superimposed disease or injury (aggravation), may be service connected for the additional disability.  See VAOPGCPREC 82-90.  VA must consider whether a refractive error diagnosed during service represented aggravation of a preexisting traumatic eye disability.  See Browder v. Brown, 5 Vet. App. 268 (1993); Browder v. Derwinski, 1 Vet. App. 204 (1991).  Here, as the Veteran is not claiming service connection for a refractive error, the foregoing provisions are not for application.

As with prostate cancer above, service treatment records reflect no complaints or treatment referable to the eyes, including on separation examination in 1968 when the Veteran affirmative denied any history of vision trouble.  He repeated this assertion many years later during in a January 2001 assessment following a motor vehicle accident.  In March 2008, during an annual eye evaluation, findings suggestive of glaucoma were seen.  In December 2008, the Veteran was seen at a VA eye clinic and the only assessed disorders were of ocular hypertension and a refractive error.

In August 2009, the Veteran was seen by a VA ophthalmologist who performed an optical coherence tomography study, the findings of which lead the physician to conclude that ocular "hypertension my now be classified as Glaucoma."  While the forging finding confirmed the Veteran's glaucoma diagnosis, there is no competent evidence of any connection to service.  And, as with prostate cancer, associating the onset of glaucoma with service, 40 years after separation from active duty, is a complex medical determination which the Veteran is not competent to make.  Layno.

Accordingly, the Board is left without probative evidence of any connection between glaucoma and service.  Thus, the Board finds that the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim of must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  A notice letter was sent to the Veteran in January 2009, prior to the initial adjudication of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

VA's duty to assist in developing the facts and evidence pertinent to a veteran's claim is not a one-way street, and it is the responsibility of veterans to cooperate with VA with regard to development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  This is especially true in matters relating to private records, to which VA has no access or knowledge without the Veteran's cooperation.  The record reflects that the Veteran received treatment for prostate cancer at a private facility; and the Veteran did provide VA with a single page treatment record from a private facility dated August 2008.  Notices sent to the Veteran in January and June 2009 reminded him that without returning a completed VA Form 21-4142, Authorization and Consent to Release Information, VA was unable to acquire records from any private healthcare provider.  The Veteran nonetheless failed to supply VA the requisite authorization, and thus, given the Veteran's actions and VA's offers to assist him in developing his claim, the Board finds that VA has no additional duty with regard to request for private treatment records; particularly those concerning prostate cancer.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of VA treatment, and records from the US Social Security Administration (SSA).  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by psychological VA examinations in October 2010, January 2013 (with March 2013 addendum opinion), and May 2015 during which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  To the extent that the May 2015 examination was conducted without benefit of review of the complete claims file, the examiner nonetheless did review VA treatment records as well as reports of October 2010 and January 2013 examinations.  Furthermore, an accurate history was elicited from the Veteran regarding his mental health history over the course of the examination.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

VA examinations regarding prostate cancer and glaucoma were not provided.  In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service (or, by analogy, to a service-connected disability), the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  See also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence establishes no in-service injury, disease, or event, VA is not obligated to provide a medical examination).

A conclusory generalized statement regarding the nexus between a disability and service is not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.

As discussed above, service treatment records are silent as to any complaints or treatment regarding the eyes or prostate, and on separation examination the Veteran's eyes were normal and the only genitourinary disorder related only to the testicles.  Moreover, post-service evidence shows that glaucoma and prostate cancer did not have their onsets until many decades after service.  Consequently, a VA examination as to the etiology of glaucoma or prostate cancer the claimed disorders is not warranted, even under the low threshold of McLendon.  

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

Service connection for an acquired psychiatric disorder other than PTSD is denied.

Service connection for prostate cancer is denied.

Service connection for glaucoma is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


